DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5 & 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites the limitation "the first rotating connector structure" in lines 2 & 3.  The limitation however, is not introduced until claim 9. There is insufficient antecedent basis for this limitation in the claim.  It is believed that the claim should depend from claim 9 and will be examined as such.

Claim 10 recites the limitation "the first rotating connector structure" in line 7.  The limitation is introduced in claim 9 but claim 10 depends instead from claim 1. There is insufficient antecedent basis for this limitation in the claim.  It is believed that the claim should depend from claim 9 and will be examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 2012/0006489) in view of Shiraiwa (US 2013/0048217).

With regard to claim 1, Okita, in Fig. 1 & 3 teaches a substrate processing apparatus (paragraph 0008) comprising: a disk (23) comprising a plurality of electrostatic chucks (29A-D, paragraph 0068) periodically disposed at a constant radius from a central axis (as seen in Fig. 3); a disk support (25) supporting the disk; a DC line (line connecting voltage source 41 to electrodes 40) electrically connected to the plurality of electrostatic chucks through the disk support (as seen in Fig. 1, the DC line is connected to the electrode 40 of each electrostatic chuck through the disk support); and a power supply (41) configured to supply power to the DC line (paragraph 0068 teaches that the voltage source is a DC voltage source), wherein the DC line comprises: a first DC line (vertical line connecting 41 to electrodes 40) penetrating through the disk support from the power supply (as seen in Fig. 1, the vertical line penetrates through disk support 25); a power distribution unit (horizontal line connecting power source 41 to each of the electrodes 40) configured to distribute the first DC line to connect the first DC line to each of the plurality of electrostatic chucks (as seen in Fig. 1).
Okita does not teach a plurality of second DC lines respectively connected to the plurality of electrostatic chucks in the power distribution unit.  
Shiraiwa, in Figures 3 & 4, teaches an electrostatic chuck similar to Okita wherein a disk (10) comprises multiple electrode static chucks (R) for processing multiple wafers (2) at the (40) of each electrostatic chuck.  In Fig. 3, it is further taught that a plurality of first and second DC lines are respectively connected to the plurality of electrostatic chucks by a power distribution unit (paragraphs 0048 & 0049 teaches that a plus voltage and a minus voltage may be applied to the twin electrodes of each chuck respectively). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Okita with Shiraiwa, by distributing a second voltage to a second electrode of each electrostatic chuck as taught by Shiraiwa, for the purpose of increasing the chucking voltage of the device thus increasing the chance that each wafer will not move during processing.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okita in view of Shiraiwa as applied to claim 1 above, and further in view of Saeki (US 5,557,215).

With regard to claim 6, Okita in view of Shiraiwa teaches the device of claim 1.  
Okita in view of Shiraiwa does not teach that the power distribution unit is coated with an insulating material.  
Saeki, in Figure 1, teaches an electrostatic chuck wherein the conductors that deliver DC power to the chucking electrodes are coated in an insulating material (column 9, lines 50-57). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Okita in view of Shiraiwa with Saeki, by coating the power distribution unit of Okita in insulation, for the purpose of ensuring that the DC voltage is not inadvertently shorted to another component in the device which could be damaging or dangerous.   
	




Allowable Subject Matter
Claims 2-5 & 7-10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a substrate processing apparatus comprising all the features as recited in the claims and in combination with an internal power distribution ring having a plurality of first connection terminals protruding in an external radial direction and charged with a positive voltage and disposed on an upper surface of the disk; and an external power distribution ring having a second connection terminal protruding in an internal radial direction and charged with a negative voltage and disposed on an upper surface of the disk.

Claims 3, 4, 7 & 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 2 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a substrate processing apparatus comprising all the features as recited in the claims and in combination with a rotating plate inserted into a first rotating connector structure, rotating an electrostatic chuck, and supporting and rotating the electrostatic chuck; first magnetic gears, respectively fixed to lower surfaces of the rotating plates to provide rotational force to the rotating plate and the electrostatic chuck; a second magnetic gear disposed below the disk to be fixed to the chamber; and third magnetic gears rotatably fixed to the disk and 

Claims 5 & 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 9 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that this assumes that the claims were intended to depend from claim 9 from which the claims would receive proper antecedent basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Scott Bauer/Primary Examiner, Art Unit 2839